Citation Nr: 1121485	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 8, 1977 to September 26, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action from the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, the RO denied a claim for service connection for a psychiatric disability.  

In August 2008 and December 2009, this case was remanded for further development.  As explained further below, the Board finds that there has been substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has schizophrenia or any psychiatric disability that had its clinical onset in or is otherwise related to his service.  


CONCLUSION OF LAW

An acquired psychiatric disability, including schizophrenia, was not incurred in or aggravated by the Veteran's active service and did not manifest within one year of active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In a June 2006 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a January 2008 statement, the Veteran requested a copy of his records.  In August 2008, the Board remanded the claim for service personnel records, private records and a VA examination.  In November, the mailed Board decision came back as undeliverable (the Veteran's address was care of the Salvation Army).  In December, an Appeals Management Center (AMC) notice letter was returned as unclaimed mail.  The AMC checked the Veteran's address; a January 2009 response from the United States Postal Service showed that mail was delivered at the address given.  

In April 2009, the AMC notice letter sent to the address was again returned (with a copy of the August 2008 Board remand; blank authorization and consent forms; and the October 2008 AMC letter).  Also in April 2009, the Veteran wrote to request a copy of the August 2008 Board remand and AMC letter; he gave an updated address that used a P.O. Box and, as shown in the file, was also the address for a homeless resource center.  

Meanwhile, a May 2009 VA domiciliary consultation shows the Veteran requested a screening for the domiciliary program.  He was currently living in substandard housing (a trailer with no electricity or plumbing).  He had a diagnosis of schizophrenia with other medical problems.  Another May 2009 VA record showed it was requested that the Veteran be screened for mental health intensive case management (MHICM) program, however, he was currently living in a trailer in a town outside of Austin, Texas, with no plumbing or electricity.  He declined to give the location of his residence.  He did not want anyone coming to this residence.  

The Veteran also filed a pension claim in May and November 2009 and listed the same address of the homeless resource center as his address.  

In December 2009, the Board remanded the claim again in part so the AMC could re-send all mailings to the Veteran.  March and February 2010 mailings were sent to the homeless resource center address (the Veteran's last known address) but these mailings came back as undeliverable in May 2010.  In October 2010, the Veteran wrote to say that he hadn't received any mail and wanted an update on his appeal in writing.  He did not provide an updated address.  A January 2011 RO deferral noted that the Veteran was homeless and requested that the case be hand carried to a special homeless decision review officer/senior veteran's service representative.  

In a January 2011 statement, the Veteran wrote to say that there were no further records at the private facilities that the Board had, in part, remanded the case to obtain.  He also included a facsimile that stated this fact, which had been procured with the help of his representative.  

At the February 2011 VA examination, the examiner noted that the Veteran was currently a resident in a VA nursing care facility at the Central Texas Veteran's Healthcare system.  

In March 2011, the AMC sent the Veteran a supplemental statement of the case (SSOC) to his last reported address at the homeless resource center.  The Veteran responded to the March 2011 SSOC by stating that he received the SSOC and that he had no new information to submit.  He also signed an expedited waiver stating the case should be sent to the Board and adjudicated.  He did not provide an updated address.  The March 2011 SSOC was sent to the same homeless resource center address the AMC had sent all other evidence that had previously come back as undeliverable.  

The Court has held that VA may rely on the "last known address shown of record." See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  It is not the fault of VA that the Veteran has failed time and again to provide a valid address where his mail can be delivered.  The duty to assist is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that all appropriate notice has been sent to his last known address of record.  The Veteran is represented and his representative has also been carbon copied on all correspondence, even where it was returned as undeliverable to the Veteran himself.  There is no indication the Veteran's representative did not receive this correspondence.  This case has been remanded twice.  The Board finds the AMC has substantially complied with directions of the remands.  The Veteran has last responded that he has no further evidence to submit.  The Board finds the duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available medical records have been secured.  As explained, in a January 2011 statement, the Veteran wrote to say that there were no further records at the private facilities that the Board had, in part, remanded the case to obtain.  He also included a facsimile that stated this fact, which had been procured with the help of his representative.  The Veteran has received a VA examination.  The Board finds the duty to assist has been met.  

Governing Laws and Regulations for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the above, service connection for psychoses may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  "Psychosis" includes schizoaffective disorder and schizophrenia disorders, which are listed in the DSM-IV-TR of the American Psychiatric Association.  38 C.F.R. § 3.384(e)-(f) (2010).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Analysis - Service Connection

In his May 2006 formal claim, the Veteran stated he had a mental disability which began in August 1977, while he was in service.  In his March 2007 notice of disagreement, the Veteran stated he believed that "being exposed to the gas chamber" in basic training triggered his mental illness.  

In his July 2007 appeal, the Veteran stated that the trouble he had in service and the reason he was discharged from the military was due to his mental disorder.  He stated that some mental deficit was noted on his entrance examination but he was still allowed to enlist.  The Veteran asserted he never had any problems or trouble with the law prior to entering service.  He had received his GED.  If his mental disability was pre-existing, it must have been aggravated by his service.  
In a January 2008 statement, the Veteran stated he has not been able to work since the 1970s and he was treated for mental illness from 1986 to 1992.  Before that he was "unsure what was going on" with his mental health.  

Service personnel records show the Veteran enlisted in May 1977.  Upon enlistment there was a concern that the Veteran was "very dull mentally" upon obtaining his history.  He had no health complaints.  He was sent to the mental hygiene clinic due to the concern.  A mental status examination was within normal limits.  A clinical interview revealed an individual with below average I.Q.; he had low concept promotion and abstracting skills.  The psychologist stated the Veteran wanted to get into a technical job in the Army.  In view of this, it was recommended that the Veteran be considered for enlistment.  The enlistment examination shows the Veteran was qualified for enlistment.  

In August 1977, records show the Veteran received a low grade in a course for his military operational specialty.  He had bad study habits and constantly tried to find fault in the material rather than just completing the test.  The same month, he received another low grade.  The Veteran did not do the reading and made unnecessary mistakes.  

Records show the Veteran was absent without leave from September 1-6, 1977.  He also received an Article 15 that month for striking two other privates on the head with a wine bottle.  A trainee discharge program counseling record noted that Veteran was charged with aggravated assault.  Prior to that, he was counseled regarding his poor attitude and personal appearance.  The Veteran displayed no interest or desire to remain in the military.  His attitude was poor and he was recommended for immediate discharge.  

Another September 1977 service personnel record showed the Veteran was given the option of having a separation examination, but he refused.  In another personnel record, his commanding officer recommended discharge immediately.  The Veteran was described as a 20-year-old high school dropout who worked odd jobs prior to service.  His recent aggravated assault reflected his unwillingness to be a team player.  He was described as immature and undisciplined.  

Relevant post-service records show the Veteran was first diagnosed with a mental disability in the mid-1980s.  A May 1984 City and County of San Francisco (San Francisco) health record showed the Veteran had somewhat rambling speech and no eye contact.  He said he was shot with a 38 caliber last summer and he said the bullet was still in his shoulder.  He reported only going through the ninth grade in school and then receiving his GED.  He said he last worked in 1980.  In April 1985, another San Francisco record showed that the Veteran had a letter stating that in addition to his right shoulder he was slow in speech and processing.  The writer stated the Veteran initially was as described, but later loosened up and spoke freely.  In general, he came across as depressed and the writer questioned whether he had early schizophrenia.  The Veteran stated he had many jobs in his home town of Austin, Texas, and had only been unemployed since moving to San Francisco.  He moved because it was "God's plan."  By July, a San Francisco record showed the Veteran was diagnosed with schizophrenic disorder, undifferentiated.  

Records detailing the early treatment for the Veteran's mental illness show the Veteran's history.  Another July 1985 San Francisco record shows the Veteran's psychosocial history.  The Veteran claimed to be the oldest son of six siblings.  He was born and raised in Texas.  His parents divorced at an early age and the Veteran lived with his father from age seventeen onward.  His father was a "probable alcoholic."  His mother remarried and his relationship with his step-father was strained.  The Veteran did not want to go back to Texas to his family because he did not want to be a burden on them.  He worked after he dropped out of school, building underground water pipes.  He was able to get the job because he looked older than his actual age.  The Veteran continued to work in menial employments "until the 1982 accidents."  

A November 1986 San Francisco record showed the Veteran reported having audio and video hallucination since 1980.  The initial assessment was that the Veteran presented as manipulative with a character disorder; he was a questionable historian.  The following was to be ruled out: malingering; atypical psychosis; schizo-affective; atypical personality; and alcohol abuse.  A psychosocial history noted past drug usage.  A December 1986 San Francisco evaluation showed there was no other known treatment or hospitalization for psychiatric problems prior to 1985.  The Veteran was recently released from jail (on a grand theft charge).  A January 1987 San Francisco treatment plan noted that the Veteran started hearing voices in 1982 after suffering from a gunshot wound to the shoulders and collarbone (A September 1994 private radiological report in the file confirms evidence of a previous gunshot wound to the right shoulder).  He had no significant support system.  "[Client] has apparently low intelligence but with a streetwise flavor."  The diagnosis was paranoid schizophrenic, with atypical psychosis and alcohol dependency to be ruled out.  

A February 1987 Bay View Medical Center evaluation performed by a psychiatrist stated that the Veteran was 31 years old and had not worked since 1981 due to symptoms of psychosis.  Under family history, the Veteran reported that one brother and two of his cousins were hospitalized for mental illness.  The Veteran reported he quit school in ninth grade to get a job when his father became ill.  He worked in construction as a laborer for approximately five years when he got laid off.  He had several other low paying jobs until 1979, when he obtained a job as a school bus driver.  He had this job for two years but was fired because of tardiness.  He moved to Florida to follow his cousins, but then ran out of money.  He broke into a restaurant to make himself a sandwich and was arrested.  He was in prison for two years.  He moved back to Texas and could not find a job.  

He relocated to L.A.  "He was forced to live in cheap hotels and one night following an argument he was shot in the right shoulder."  He was hospitalized and underwent physical therapy.  He found it too difficult to live in the hotels where he had been shot and began to have nightmares associated with the shooting.  He moved to San Francisco in 1984.  Nightmares continued and he began to experience auditory hallucinations via violent voices.  He sought treatment and was hospitalized.  He did not remember the exact dates or length of the hospitalization.  
He denied a history of substance abuse and appeared disheveled.  The writer stated that he was of low average intelligence, with a limited vocabulary and poor judgment and insight.  His memory was intact.  The diagnosis was axis I schizophrenial, chronic, paranoid type (SCPT).  

Another psychological report was completed in March 1987.  The neuropsychologist stated the Veteran provided information in the interview that was similar to what he had provided to others-the key difference was that in this interview he admitted that he had a chronic alcohol abuse problem and that he would drink daily if he could obtain the money.  It was noted that Veteran carried a large barbeque fork with him for personal protection and appeared preoccupied with his own safety.  

Diagnostic test results showed that the Veteran was currently functioning in the low range of ability overall.  The neuropsychologist concluded that the Veteran had not acquired a general background and store of factual information about culture and society.  Memory testing showed some impairment.  The Veteran "obtained an invalid MMPI profile" and explained that he misrepresented himself and his level of emotional problems.  He skewed his test results to suggest severe psychopathology.  The neuropsychologist concluded that the Veteran was demonstrating a schizotypal personality disorder, in association with some paranoid ideation and passive-dependent features.  Additionally, his functioning was affected by his chronic alcohol abuse and/or other drug abuse.  

A February 1991 Social Security Administration (SSA) disability determination showed diagnoses of mixed personality disorder and alcoholism.  

A March 1996 psychiatric examination report showed that the Veteran had been on disability since 1986 due to paranoid schizophrenia.  He was symptomatic.  He currently lived with his mother, step-father and brother.  The Veteran reported a past history of two psychiatric hospitalizations; one was in 1979.  The Veteran's family history was set forth.  His mother did not have a history of mental illness, but his father was severely mentally ill with SCPT during his lifetime.  Many of the Veteran's cousins were being treated for SCPT and depression.  Several of the Veteran siblings had depression and one brother also had SCPT.  

This report stated the Veteran last held a job in 1984 when he worked for a parking company.  It also stated the Veteran did not have a history of problems with the law.  Insight and judgment were poor but intelligence was average.  The diagnosis was SCPT and depressive disorder, not otherwise specified.  

In July 2000, a psychologist evaluated the Veteran while he was incarcerated.  The Veteran stated that he had paranoid schizophrenia.  Past records were confirmed this diagnosis.  The Veteran reported completing his GED in 1974.  He denied having been in the military.  He was currently incarcerated for attempted burglary, prior to that he had done yard work.  His initial diagnosis of schizophrenia was reported as being in 1986.  The Veteran also reported "unresolved sexual issues, stating that he had been abused at the age of six."  The Veteran underwent diagnostic testing.  He was diagnosed with schizophrenia, paranoid type (by report); borderline intellectual functioning; and an anti-social personality.  

Austin-Travis County records showed intermittent treatment for schizophrenia in between incarcerations from October 2000 to June 2005.  

In September 2006, a VA mental health note showed the Veteran reported being homeless and living in his car.  He occasionally visited with his mother and brother who lived together, but he could not stay with them because it was too crowded.  The Veteran was concerned that the domiciliary would be like jail.  The Veteran said he had not used alcohol or drugs since 2002.  The Veteran did not remember his years of service.  His diagnosis was paranoid schizophrenia.  In May 2009, a VA psychologist approved the Veteran for the mental health intensive case management program, however it was noted that he had a high no show rate and did not have funds to live adequately independently.   

In February 2011, the Veteran received a VA examination.  The claims file and medical records were reviewed.  The examiner noted that there were no extensive VA records, but that the Veteran's VA treatment began about 2006.  Evaluations indicated the Veteran had a history of schizophrenia.  He also had a past history of substance abuse.  Periods of homelessness and marginal income were noted.  The Veteran was currently a resident in a VA nursing care facility at the Central Texas Veteran's Healthcare system.  

The examiner stated that in reviewing the file he was looking for evidence to suggest a psychiatric disorder in the service treatment records and evidence of psychiatric treatment within one year of the date of the discharge from active duty.  
The Veteran came to the interview in a wheelchair wearing hospital pajamas.  A mental status examination showed that he was cooperative and polite.  He was oriented and stated that his medication helped to control his symptoms.  He was a poor historian and unable to give precise dates of important past events.  His memory was mildly impaired and his judgment was questionable.  

The Veteran stated he served in the military in 1977 and said he was discharged because he could not wear his gas mask.  He returned to his hometown and drove a school bus from 1979 to 1980.  Then he did odd jobs or picked up aluminum cans.  He was similarly occupied after moving to California in 1983.  He said his psychiatric treatment began in 1983 when he was hospitalized at Austin State Hospital.  He then had outpatient treatment in Texas and California.  He said he has been consistently diagnosed with schizophrenia and took medication.  
He reported being married from 1986 to 1991.  He had two children.  He was awarded SSA disability at some point in the past and part of this went to pay child support.  His low income contributed to his unstable living situation and he had been unable to manage his health conditions during periods of homelessness.  He had limited family support.  

The examiner found that it was less likely than not that the Veteran's psychiatric disorder began either while he was on active duty or within the first service year.  He noted the brief psychological evaluation prior to the Veteran's enlistment, which was requested due to concerns about his intellectual functioning.  At that time, the Veteran was found to have a normal mental status and the psychologist suggested that although the Veteran had a low average intelligence, he should be considered for enlistment.  The examiner noted the Veteran's difficulty with learning material necessary for his military operational specialty and his assault on two other soldiers resulted in an honorable discharge.  The examiner found no evidence the Veteran exhibited signs of mental illness in service.  He observed the Veteran did not receive a psychiatric evaluation prior to his discharge.  The examiner also noticed that other data in the claims file revealed no evidence of psychiatric treatment prior to 1985.  

The Board emphasizes that although the veteran is competent to describe his psychiatric symptoms in-service and post-service, he is not competent to diagnose himself with a specific psychiatric disability, a condition requiring a medical diagnosis by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Psychiatric disabilities, unlike the varicose veins in Barr, 21 Vet. App. 303, are not disabilities capable of lay observation.  

The Board also does not find the Veteran credible in his report that his mental illness symptoms started during his service as the result of "being exposed to the gas chamber" and that he has not been able to work since service.  Caluza v. Brown, 7 Vet. App. 498.  The Board finds, at best, the Veteran's memory is impaired.  There is also in-service and post-service evidence of record that fails to support, and in fact conflicts with the Veteran's assertions.  

The main inconsistency is between the Veteran's assertion regarding when his symptoms started and when more contemporaneous evidence shows that it started.  The Board emphasizes that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For example, a November 1986 San Francisco record indicates symptoms started in 1980.  A March 1996 psychiatric record stated he was hospitalized in 1979.  A January 1987 record said the Veteran was symptomatic since 1982 after he experienced a gunshot wound to shoulders and collarbone; a February 1987 Bay View Medical Center record said symptoms of psychosis started in 1981.  Most of the evidence showed the Veteran did ok as a school bus driver from 1979 to 1980.  The Veteran separated from service in 1977.  All of this probative evidence weighs against the credibility of the Veteran's assertions regarding the onset of his psychiatric problems during service.  The Veteran's reported history to medical practitioners regarding the onset of his psychiatric problems often differed from his lay assertions in the context of his claim for VA disability compensation.  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran's memory is also a concern.  At a July 2000 psychology evaluation, the Veteran denied ever having served in the military.  At the February 2011 VA examination, the examiner determined his memory was mildly impaired and he was a poor historian.  

Other inconsistencies are also shown in the file regarding when the Veteran last worked, whether he abused drugs or alcohol, and whether he had a past criminal history-he has told different clinicians different things.  As a result of these inconsistencies and the Veteran's poor memory, the Board finds that he is not reliable and assigns his statements less weight.  

The Board finds the medical evidence in the file to be competent.  There is no evidence to the contrary.  The medical evidence, especially the evidence which shows a factual history more contemporaneous to the years after service, is credible.  The February 2011 VA examination is especially probative as the examiner interviewed the Veteran, reviewed the claims file, and provided a reasoned opinion supported with accurate facts.  The Board assigns the medical evidence and the February 2011 VA examination report, great weight.  

The Board finds that service connection for a psychiatric disability, to include schizophrenia, is not warranted.  The Board relies on all the totality of the medical and lay evidence of record and the February 2011 VA examiner's opinion.  The Board finds that the Veteran's psychiatric disability started after service.  This conclusion is supported by most of the historical medical evidence of record which tends to suggest that the Veteran's disability became symptomatic in 1980, which was when the Veteran was fired from his most stable job as a school bus driver.  The February 2011 VA examiner also observed that there was no evidence of psychiatric treatment prior to 1985.  

Given these findings, the one year presumption is not available to the Veteran.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The reasonable doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a psychiatric disability is denied.  



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


